             Case 1:18-cv-00210-RA-SN Document 65 Filed 07/14/20 Page 1 of 1



                                                                        USDC-SDNY
 UNITED STATES DISTRICT COURT
                                                                        DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                        DOC#:
 LEONEL ALMONTE TELLO, individually                                     DATE FILED: 7/14/2020
 and on behalf of others similarly situated,

                                Plaintiff,

                           v.
                                                                             18-CV-210 (RA)
 74 FIFTH AVE MARKET CORP., doing
 business as VALENT & COOK formerly                                             ORDER
 doing business AS YOUR WAY CAFÉ;
 VALENT & COOK AT 57 STREET CORP.,
 doing business as VALENT & COOK;
 BYUNG LIM, also known as BRUCE LIM,

                                Defendant.

 RONNIE ABRAMS, United States District Judge:

         On February 17, 2020, Plaintiff appeared to move for a default judgment. However,

 Plaintiff     has   not    done    so       in   accordance   with   this    Court’s   individual    rules

 (https://www.nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

 %20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf).                        Therefore,      if

 Plaintiff still intends to move for a default judgment, he shall do so, in accordance with this

 Court’s individual rules, no later than July 28, 2020.

 SO ORDERED.

Dated:        July 14, 2020
              New York, New York

                                                        RONNIE ABRAMS
                                                        United States District Judge
